Citation Nr: 0019485	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, status post left hip total replacement.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, knees, and low back, secondary to a 
left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, and wife



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1982.

This appeal arises from a July 1997, Department of Veterans 
Affairs (VARO), New Orleans, Louisiana rating decision, which 
denied the appellant entitlement to service connection for 
degenerative joint disease of the hips and knees; and from a 
March 1998 rating decision which denied the appellant 
entitlement to service connection for status post left total 
hip replacement, and degenerative joint disease of the right 
hip, both knees, and low back secondary to his left hip 
disability.

The Board remanded the appellant's claim in February 1999 and 
August 1999 decisions. 


FINDINGS OF FACT

1.  The appellant served on active duty from July 1979 to 
July 1982.

2.  The appellant had a left hip disability prior to service.

3.  The appellant has not submitted competent medical evidence 
that his pre-existing left hip disability increased in 
severity during service or that avascular necrosis of the left 
hip was the result of in- service disease or injury.

4.  The appellant has not submitted competent medical evidence 
that any current degenerative joint disease of the right hip, 
knees, or low back was present in service, or within one year 
of service, or that any current degenerative joint disease of 
the right hip, knees, or low back was caused by, or is the 
result of, a service-connected disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
left hip disability, status post left hip total replacement.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
degenerative joint disease of the right hip, knees, and low 
back secondary to a left hip disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for a left hip 
disability, status post left hip total replacement, and 
degenerative joint disease of the right hip, knees, and low 
back secondary to a left hip disability.  Under pertinent law 
and VA regulations, service connection may be granted if 
either disability was incurred or aggravated during service, 
or as a result of service, if degenerative joint disease 
manifested to a compensable degree within one year thereafter, 
or is proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.310 (1999).  It is not necessary 
to have a diagnosis of a particular disability during service, 
but it is necessary to have manifestations sufficient to 
establish that a disability was present.  38 C.F.R. § 3.303(d) 
(1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, 
the appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69; Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In order for a claim for secondary service 
connection to be well grounded, the veteran must present 
medical evidence to support the alleged causal relationship 
between the service-connected disorder and the disorder for 
which secondary service connection is sought.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Preservice medical records reveal that in September 1965, when 
the appellant was 3 years old, he was treated for complaints 
of pain in his left hip on all motions.  Radiographic studies 
showed an early synovitis of the left hip.  He was admitted to 
St. Tammany Parish Hospital for treatment with Buck's 
extension for immobility.  He received a brace, shoe, and sole 
elevation from the Surgical Brace and Appliance Company.

At the time of the appellant's March 1979 military enlistment 
examination, he reported a history of cramps in his legs.  He 
denied any history of bone, joint or other deformity, and 
arthritis.  His musculoskeletal system and lower extremities 
were clinically normal.  

Service medical treatment records are devoid of any 
complaints or findings referable to left hip pain or 
arthritis.  

The appellant's June 1982 military separation examination 
again refers to a history of leg cramps.  The examination was 
negative for any musculoskeletal complaints. His 
musculoskeletal system and lower extremities were clinically 
normal.

Post- service treatment records first reveal complaints 
referable to lower extremity pain in June 1994.  A June 1994 
treatment entry from Lallie Kemp Medical Center reflects that 
the appellant reported a history of constant pain in his legs 
which had increased recently with feelings of heaviness in 
both legs.  The impression was of lower extremity 
pain/epididymis.  A diagnostic impression in August 1994 was 
of questionable degenerative joint disease.

VA outpatient treatment records report that the appellant 
complained that both of his legs ached all the time.  The 
diagnostic impression was of chronic back/leg pain, likely 
secondary to old congenital hip problem.  Degenerative 
disease of the left hip was reported in March 1997.  An April 
1997 entry reported that the appellant presented with long 
standing left hip pain since early childhood.  He was cleared 
for surgery in May 1997.  

A VA examination was conducted in June 1997.  Medical history 
indicated that the appellant developed degenerative joint 
disease of the hip in the form of avascular necrosis "about 
15 years this has been going on" and he was scheduled for 
hip surgery.  The diagnosis was of severe degenerative joint 
disease of the hips, left worse than right.

VA treatment records reveal that the appellant received a 
left total hip arthroplasty in August 1997.  Admitting 
diagnosis was avascular necrosis of the left hip.  Later in 
1987, these records show treatment for knee and low back 
pain.  Examination showed joint tenderness.  X-rays had been 
normal.

At his October 1997 hearing on appeal, the appellant 
testified that he had had aches and pains since he was child, 
which worsened during military service due to physical 
activity; that during service, he self-medicated with 
aspirin, and sought treatment for leg pain, at which time he 
was told that he had "restless legs"; that after service, it 
gradually became worse; that his other hip and his back began 
to bother him after service; and that he was told that his 
right hip, back and knee problems were the result of his left 
hip disability.  His wife testified that the appellant had a 
hip problem when she met him and they were married in 1987.

A VA examination was conducted in January 1998.  The examiner 
(the same examiner who examined him in June 1997), noted that 
the appellant's past history revealed that he had 
degenerative joint disease of the left hip, "probable 
avascular necrosis which he developed in the service," and 
that he was treated conservatively until August 1997 when he 
had a left total hip inserted.  X-rays of his hips revealed 
possible early degenerative changes of the right hip, with a 
left total hip in place with beginning heterotopic bone 
forming.  Pertinent diagnosis was of aseptic necrosis of the 
left hip with total hip in place.

Additional VA treatment records revealed that the appellant 
continued to be followed for hip and other joint complaints.  

At his October 1998 hearing on appeal before the undersigned, 
the appellant testified that he was treated for a hip 
condition, diagnosed as synovitis, as a child; that he 
continued to have pain through adolescence; that his legs 
hurt while he was in service and he medicated with Tylenol; 
that sought treatment during service and was told that he had 
restless legs; that he sought treatment 6 months to a year 
after service with his family physician, but those records 
were unavailable; that he currently had pain in both hips, 
his back, and his knees; that he first began receiving 
treatment at the VA in December 1996; and that he had not 
seen his private physician since 1986 or 1987 when he died, 
although he did receive treatment at Lallie Camp Medical 
Center.  His wife testified that after they married in 1987, 
the appellant was given special consideration at work because 
of his hip pain.

The Board finds that the evidence does not establish a well 
grounded claim for either a left hip disability, status post 
left total hip replacement, or degenerative joint disease of 
the right hip, low back or knees.  The medical record shows 
that the appellant had left hip disorder prior to service.  
Military treatment records are entirely negative with respect 
to the left hip.  Post service treatment records first 
indicate possible degenerative joint disease in 1994, more 
than 12 years after service, while the first reference to 
avascular necrosis of the left hip dates from 1997, about 15 
years after service.

With respect to the left hip claim, there is nothing in the 
contemporaneous medical record that even suggests a 
relationship between current disability (avascular necrosis of 
the hip) and service, either by way of incurrence or 
aggravation.  That is, there is no medical evidence that any 
pre- existing disability of the left hip increased in severity 
during service.  Further, there is no probative medical 
opinion linking the avascular necrosis to inservice disease or 
injury.  

In this regard, the Board notes that reports of VA 
examinations in 1997 and 1998 reflect medical histories to the 
effect that avascular necrosis began in service.  However, 
such histories do not provide a nexus to service because they 
are clearly based upon history provided by the appellant.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner, 
does not constitute "competent medical evidence" satisfying 
the Grottveit requirement).  These histories do not reflect 
knowledge of the preservice left hip problems, and, further, 
are inconsistent with the medical record, which is completely 
negative for any complaints or findings referable to the left 
hip from the time he was a child up until 1997, about 15 years 
after his military separation.  

The appellant's statements and testimony to the effect that he 
had leg pain in service have been noted.  Such assertions, 
which are deemed credible for the purpose of deciding whether 
his claim is well grounded, do not serve to well ground the 
claim.  As a layman, he is not considered competent with 
respect to the etiology of any such leg symptoms.  Espiritus 
v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, as was stated 
previously, there is no probative medical opinion linking the 
left hip disability to service by way of incurrence or 
aggravation.  

Regarding the claim for degenerative joint disease of his 
right hip, back and knees, medical evidence first reports a 
diagnostic impression of questionable degenerative joint 
disease in August 1994, more than 12 years after the 
appellant's military separation.  There is no medical opinion 
linking this degenerative joint disease to service or to 
service connected disability.  

There is no competent medical opinion linking current left hip 
disability, status post left hip total replacement, or 
degenerative joint disease of the right hip, knees or low 
back, to the appellant's active service.  As a laymen, his 
assertions as to medical etiology are insufficient to satisfy 
the nexus requirement.  Espiritu, 2 Vet.App. at 494-5.  
Accordingly, his claims must be denied as not well grounded. 

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for a back disability.  McKnight, 131 
F.3d at 1484-85; Robinette, 8 Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that his left hip disability 
worsened during service or that he degenerative joint disease 
is the result of any disease in service.  Additionally, by 
this decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

To the extent that the appellant is claiming entitlement to 
service connection for degenerative arthritis on a secondary 
basis due to his left hip disability, his claim lacks legal 
merit in light of the denial of entitlement to service 
connection for a left hip disability.  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Having found the claim for entitlement to service connection 
for a left hip disability, status post left hip total 
replacement, not well grounded, the claim is denied.

Having found the claim for entitlement to service connection 
for degenerative joint disease of the right hip, knees, and 
low back secondary to a left hip disability not well 
grounded, the claim is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

